904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward J. NAGOURNEY;  Louise P. Nagourney, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-2795.
United States Court of Appeals, Fourth Circuit.
Argued:  April 2, 1990.Decided:  May 23, 1990.

On Appeal from the United States Tax Court.  (No. 86-12771).
Clifford A. Coppola, Clark & Stant, P.C., Virginia Beach, Va., argued, for appellants;  Thomas R. Frantz, CLARK & STANT, P.C., Virginia Beach, Virginia, on brief
Joel Adam Rabinovitz, Tax Division, United States Department of Justice, Washington, D.C., for Appellee;  Shirley D. Peterson, Assistant Attorney General, Gary R. Allen, Richard Farber, Tax Division, United States Department of Justice, Washington, D.C., on brief.
USTC
AFFIRMED.
Before ERVIN, Chief Judge, K.K. HALL, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward J. Nagourney and Louise P. Nagourney appeal from a decision of the United States Tax Court upholding the Commissioner's determination of a $140,161 deficiency in their 1983 federal income tax.  After review of the briefs and record, and after consideration of oral argument, we find this appeal to be without merit.  Accordingly, we affirm the decision below for the reasons stated by the Tax Court.   Nagourney v. Commissioner of Internal Revenue, T.C. Memo 1989-339 (July 17, 1989).

AFFIRMED